Citation Nr: 1133808	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 2005 for service connection of posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 20, 2007 for the grant of a 70 percent disability evaluation for service-connected PTSD.

3.  Entitlement to an effective date earlier than December 20, 2007 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Larry Stokes, Agent




WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1943 to March 1946, and from January 1947 to February 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2007 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In June 2011, the Veteran provided hearing testimony before the undersigned Acting Veterans Law Judge at a hearing held at the RO in Muskogee, Oklahoma.  A transcript of the hearing is associated with the claims file.  

At the Board hearing, the Veteran submitted additional evidence pertinent to a claim for residuals of in-service radiation exposure (although it does not appear that it has been associated with the claims folder).  See hearing transcript, pages 2-5.  However, that issue has not been procedurally prepared or certified for appellate review.  Thus, the Board does not have jurisdiction over that issue.  Nonetheless, because the issue has been raised by the record, it is REFERRED to the RO for appropriate action.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  After receiving notice of the decision and his appellate rights, the Veteran did not appeal the September 1999 rating decision that denied service connection for PTSD; that decision is now final.

2.  The earliest communication following the final September 1999 rating decision that may be construed as a claim seeking service connected compensation benefits for PTSD was a VA Form 21-4138, Statement in Support of Claim, received by VA on May 12, 2005.  

3.  Resolving reasonable doubt in the Veteran's favor, his service-connected PTSD more closely approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411 from May 12, 2005, the date of receipt of the Veteran's claim to reopen.

4.  Resolving reasonable doubt in his favor, the Veteran is entitled to a TDIU from May 12, 2005, the date of receipt of the Veteran's claim to reopen.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than May 12, 2005, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).

2.  Giving the benefit of the doubt to the Veteran, a 70 percent disability rating for service-connected PTSD from May 12, 2005 is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010). 

3.  Giving the benefit of the doubt to the Veteran, an effective date of May 12, 2005, for the grant of a TDIU is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007),  requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

In the present case, the Veteran is challenging the effective date assigned following the grant of service connection effective May 12, 2005, and a 70 percent rating and TDIU effective, in the September 2007 and January 2008 rating decisions.  The U.S. Court of Appeals for Veterans Claims has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the increased rating claim.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case. 

Notwithstanding the above, the Board notes that the Veteran was advised, in a March 2006 notice letter, about how VA determines the disability rating and effective date once service connection has been established, as well as the types of evidence needed to support an increased rating and earlier effective date.  

The Board also observes that the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims during the course of this appeal.  The Veteran has not alleged any prejudice with respect to the notice, or lack thereof, received for his claims at any time during the course of this appeal. 

Furthermore, the Veteran has been provided with a copy of the above rating decisions, and the February 2010 SOC, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issue on appeal.  Any timing deficiency has been cured by issuance of proper notice followed by readjudication of the claim.    

To fulfill its statutory duty to assist, the RO afforded the Veteran with medical examinations in connection with his claims in September 2007, November 2007, and July 2010.  The Board notes that all relevant findings for a fair evaluation of the Veteran's claims are included in the examination reports.  

Also, treatment records and private medical opinions adequately identified as relevant to the Veteran's claims have been obtained to the extent possible, or otherwise submitted, and are associated with the claims folder.  The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The Board notes that, during the pendency of this appeal, revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) effective on October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  The substance of 38 C.F.R. § 3.400(q) is now included in the revised § 3.156(c).  In this case, while additional service department records were received in October 2010, they do not affect the present appeal because they contain no evidence pertinent to the Veteran's claims involving PTSD or a TDIU.

A.  Entitlement to an earlier effective date for service connection of PTSD

The Veteran contends that he is entitled to service-connected compensation benefits for his PTSD effective from 1974 when he first filed a claim for anxiety.  See hearing transcript, page 15.  

A review of the record shows that the Veteran filed a formal claim for a condition affecting the nervous system on April 7, 1975; however, a psychiatric disorder was not specified at that time.  Nonetheless, in its July 1975 rating decision, the RO denied service connection for a neuropsychiatric disability on the bases that, although the Veteran had been diagnosed as having moderate anxiety reaction on the neuropsychiatric examination conducted in connection with his claim, there was no evidence of a neuropsychiatric disability in service or during the presumptive period following service.  After being notified of the RO's decision to deny his claim for a nervous condition in August 1975, the Veteran did not appeal.  

Years later, in January 1999, the Veteran specifically filed a claim for PTSD. In September 1999, the RO denied the Veteran's claim on the basis that the evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection.  The Veteran was notified of the decision and his appellate rights in September 1999 but did not appeal the decision.  That decision is final.  The effect of such finality is to preclude an award of an effective date prior to this decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).

On May 12, 2005, the Veteran submitted a written statement, on VA Form 21-4138, indicating that he wanted to seek service connection for PTSD.  The RO construed his statement as a request to reopen a previously denied claim.  

The RO granted service connection in September 2007 with an evaluation of 50 percent effective May 12, 2005, the date of receipt of the reopened claim.      

As stated above, the unappealed September 1999 denial of the Veteran's service connection claim for PTSD is final.  The Veteran has not alleged with specificity that there was clear and unmistakable error in any prior decision denying service connection for a psychiatric disorder.  See Andre v. Principi, 301 F. 3d 1354, 1361 (Fed. Cir. 2002).  Thus, in evaluating the Veteran's claim for an earlier effective date for service connection of PTSD, the Board notes that, upon review of the record, there is no communication received prior to May 12, 2005, which established an informal or formal application to reopen the previously denied claim of service connection for PTSD.  Indeed, the VA Form 21-4138, Statement in Support of Claim, received on May 12, 2005 is the first communication after the final September 1999 decision that may be construed as a request to reopen the previously denied claim.    

Thus, the Veteran did not file an application seeking to reopen his previously denied claim for service-connected compensation benefits for PTSD until May 12, 2005 and this is the effective date currently assigned for the Veteran's PTSD.  

Although it is possible that entitlement to the benefit arose (i.e., the condition arose) earlier than May 12, 2005, the request to reopen the previously denied claim for benefits was not filed until said date.  As stated above, the effective date will be the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  (Emphasis added.)  Because the Veteran's claim following the prior final denial was not received until May 12, 2005 and the effective date can be no earlier than the subsequent claim to reopen, the preponderance of the evidence weighs against the assignment of an earlier effective date and the appeal is denied.    

B.  Earlier effective date for 70 percent disability rating for PTSD

The Veteran seeks entitlement to an earlier effective date for his 70 percent disability rating for PTSD.

The RO granted service connection for PTSD with a 50 percent evaluation effective May 12, 2005, in a September 2007 rating decision.  The RO later granted an increased evaluation of 70 percent effective December 20, 2007, in a January 2008 rating decision.  In March 2008, the Veteran indicated that he desired an earlier effective date for compensation at this rate.    

Under Diagnostic Code 9411, A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2010).  

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.    

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   

In the present case, the Board has reviewed the evidentiary record to determine whether the Veteran is entitled to an effective date earlier than December 20, 2007 for the assignment of a 70 percent rating for PTSD.  For reasons explained above, an effective date earlier than May 12, 2005 for service connection for PTSD is not warranted.  Thus, the Board will consider whether the evidence from May 12, 2005 to December 20, 2007 entitles the Veteran to an initial evaluation higher than 50 percent for PTSD in evaluating the claim. 

In support of the claim, the Board notes that there is evidence of significant occupational and social impairment due to such symptoms as suicidal ideation, hypervigilance, anxious speech; near-continuous anxiety affecting the ability to function independently, some impaired impulse control with irritability and periods of violence; difficulty in adapting to stressful circumstances (including work or a worklike setting); and difficulty establishing and maintaining effective relationships, which indicates that the Veteran's psychiatric disability picture more closely approximates a 70 percent disability rating.  

For example, in a private psychiatric evaluation report dated in August 2005, the examining psychiatrist (Dr. W.R.) wrote that the Veteran was somewhat anxious in conversation and behavior, was cooperative yet distracted, and demonstrated anxiety-driven movements on examination.  He also had normal speech with slightly increased rate and volume, and a moderately anxious mood.  He further demonstrated impaired yet functional concentration, attention, and immediate recall.  The examiner further concluded that the Veteran exhibited feelings of detachment and estrangement from others, restricted range of affects (difficulties with close family relationships), difficulty concentrating, hypervigilance, and exaggerated startle responses with violent reaction when touched.   

Also, the Veteran's private physician (Dr. M.B.) wrote in a November 2007 letter that he had witnessed a continued deterioration of the Veteran's coping skills due to PTSD over the past two years.  He noted that the Veteran became emotionally labile with extremes of anxiety and depression, which are exacerbated by even mild adverse situations.  He further commented that, although the Veteran is very motivated to improve his medical condition and to function independently, he has increasing difficulties with concentration and attentiveness and is unable to complete tasks or handle the stress of simple jobs without complicating his psychiatric condition.  The physician added that, in his opinion, the Veteran was unable to work in any capacity due to his medical conditions, specifically PTSD.   

Additionally, Dr. W.R. in a December 2007 psychiatric evaluation report wrote that he had last seen the Veteran in 2005 and his PTSD had worsened considerably as had his "ruminative, depressive thinking."  Dr. W.R. noted that the Veteran's newest stressors were: 1) an attempt to work in the produce department at Walmart which led after three weeks to a marked worsening of his conditions with exacerbations of: disorganizing anxiety with periods of depersonalization, mood instability, sleep disturbances with multiple startle awakenings during the night, and physical attacks on his wife in his sleep; 2) a letter advising him of a hearing in Waco to review his disability claim about which he can hardly even speak without dissolving into ruminations of inadequacy peppered with illogical thinking; and 3) his failing physical health.  While alert and oriented in all spheres, the psychiatrist noted that the Veteran was markedly anxious in conversation and behavior, distracted, and anxious and depressed.  He also commented that the Veteran was having frequent suicidal ruminations and his thought process and perceptions were depressed, paranoid and delusional.  Dr. W.R. noted that his judgment and insight were limited.  He further concluded that the Veteran was "not at all employable" and would require institutionalization if not for the support and care of his wife.   

Further, a clinical and forensic psychologist (P.A., Ph.D.) who evaluated the Veteran in January 2008, wrote that the Veteran and his wife had reported that he had been unable to sustain employment recently when he attempted to return to work after being retired for almost 20 years because he was very distressed when among a group of people.  The Veteran's wife also reported that the Veteran's behavior at home was marked by increased irritability and outbursts of anger, desire to isolate himself, and thoughts of suicide and exacerbated when he attempted to work.  The psychologists noted that it did not appear that the Veteran was capable of working around others and may not be suited for any work situations where there were demands placed on him.  The psychologist then concluded that the Veteran had substantial distress which interfered with his functioning at home, precluded significant social involvement, was marked by depression and suicidal thought, and was likely chronic based on the information provided by the Veteran and his wife.  

Moreover, it is notable that a VA physician, Dr. R.L. assigned the Veteran a GAF score of 44 in a September 2007 mental health note.  Notably, the GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness'" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  GAF scores ranging from 41 to 50 indicate that the Veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  
 
On the other hand, there is also evidence suggesting that the Veteran's disability picture more closely approximates the currently assigned 50 percent rating for PTSD.  

In September 2007, the examining psychologist noted that the Veteran reported that he had tried working at Walmart recently but "got stressed out and blew up at home."  He then denied having to miss significant amounts of work due to mental illness but stated that he did miss a lot of work due to his physical ailments.  On mental status examination, the psychologist noted that the Veteran presented as somewhat irritable but his thought process as logical, coherent, and relevant.  He indicated that he felt suicidal 10 to 15 years ago but denied any recent suicidality or history of homicidality.  He reported some depressive symptoms and difficulty concentrating but the mild depressive symptoms and irritability he attributed to his physical concerns.  The examining psychologist concluded that the Veteran showed signs of moderate impact of PTSD symptoms on social functioning and although he had a generally positive marriage was fairly socially isolated.  The psychologist also noted that the Veteran showed moderate impact of symptoms of PTSD on occupational functioning and is able to work for fairly long periods of time.  

In a November 2007 addendum report, the examining psychologist again concluded that the Veteran showed signs of moderate impact of PTSD symptoms on his occupational functioning noting that he withdrew from the workforce due to voluntary retirement.  He added that the Veteran's PTSD did not prevent him from working and that the main reason that the Veteran was not working was due to his advanced age, physical health problems, and voluntary withdrawal from the workforce due to retirement.  He noted that the Veteran was not unemployable due to his PTSD.    

Upon consideration of the foregoing evidence, the Board resolves reasonable doubt in the Veteran's favor in finding that he met the criteria for a 70 percent disability rating from May 12, 2005, the date of receipt of his reopened claim.  38 C.F.R. §§ 4.3, 4.7.  

The Board notes, however, that the evidence does not show, and the Veteran does not contend, that the Veteran is entitled to a 100 percent schedular rating for his service-connected PTSD for this portion of the appeal period.  

Moreover, because the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned rating and there is no unusual or exceptional disability picture shown, referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
  
C.  Earlier effective date for a TDIU

The Veteran also seeks an effective date earlier than December 20, 2007, for the grant of a TDIU.  He has specifically asserted that he is entitled to a TDIU from 1989 when reportedly he became unable to work.  See VA Form 21-4138 dated March 6, 2008.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

For reasons explained above, an effective date earlier than May 12, 2005 is not warranted for the grant of service connection for PTSD.  However, an earlier effective date of May 12, 2005 for a 70 percent disability rating for service-connected PTSD has been granted.  

Review of the evidentiary record reveals that the Veteran first filed a formal claim for a TDIU in October 2007.  However, the Board finds that evidence submitted in connection with the Veteran's May 12, 2005 claim for PTSD inferred a claim for a TDIU.  Norris v. West, 12 Vet. App. 413 (1999).  In consideration of the foregoing, the date of receipt of the TDIU claim is established as May 12, 2005 for the purposes of this adjudication.  Therefore, the Board will review the evidentiary record and consider when entitlement to a TDIU arose in evaluating the Veteran's effective date claim. 

The Veteran essentially contends that he has been unable to work since 1989 because of symptomatology associated with his service-connected PTSD.  Notably, the Veteran does not assert that any other service-connected disability has contributed to his unemployability, nor is such contention reasonably raised by the record.  See October 2007 VA Form 21-8940.  

In this regard, because the Veteran is only shown to be service connected for residuals of a tonsillectomy prior to May 12, 2005 with a noncompensable rating and there is no indication from the Veteran or the record that such disability resulted in his unemployability, an effective date earlier than May 12, 2005 for a TDIU is clearly not warranted on either a schedular or extraschedular basis.      

Additionally, after review of the evidence discussed above, the Board resolves reasonable doubt in the Veteran's favor in finding that the date entitlement to a TDIU arose is May 12, 2005.  

The record reflects that the Veteran's highest level of educational attainment was one year of college.  See October 2007 VA Form 21-8490.  He last briefly worked from July 2007 to August 2007 at Walmart supercenter in the produce department.  See id.  

As previously discussed, there is both favorable and unfavorable evidence regarding whether the Veteran is unemployable due to his service-connected PTSD.  Upon review, the Board finds that the evidence both for and against this material issue is, at least, in relative equipoise and resolves reasonable doubt in favor of the Veteran. 

Further, because the Veteran has a single disability ratable at 40 percent or more and has combined disability rating of 70 percent or more, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).   

Therefore, the date of receipt of the claim (May 12, 2005), as determined by the Board, and the date entitlement arose (May 12, 2005) are the same date.  Thus, the Veteran is entitled to an effective date of May 12, 2005 for the grant of his TDIU.    


ORDER

1.  Entitlement to an effective date earlier than May 12, 2005 for service connection of PTSD is denied.

2.  Entitlement to a 70 percent disability evaluation for service-connected PTSD from May 12, 2005 is granted, subject to the laws and regulations governing the payment of monetary awards.

3.  Entitlement to an effective date of May 12, 2005 for the grant of a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


